


110 HR 3122 IH: Second Higher Education Extension Act

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3122
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Mr. George Miller of
			 California (for himself and Mr.
			 Hinojosa) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To temporarily extend the programs under the Higher
		  Education Act of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Second Higher Education Extension Act
			 of 2007.
		2.Extension of
			 programsSection 2(a) of the
			 Higher Education Extension Act of 2005 (Public Law 109–81; 20 U.S.C. 1001 note)
			 is amended by striking July 31, 2007 and inserting
			 September 30, 2007.
		3.Rule of
			 constructionNothing in this
			 Act, or in the Higher Education Extension Act of 2005 as amended by this Act,
			 shall be construed to limit or otherwise alter the authorizations of
			 appropriations for, or the durations of, programs contained in the amendments
			 made by the Higher Education Reconciliation Act of 2005 (Public Law 109–171) to
			 the provisions of the Higher Education Act of 1965 and the Taxpayer-Teacher
			 Protection Act of 2004.
		
